DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement submitted on 30 October 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. 2014/0023906, hereinafter Hashimoto.
Regarding claim 1, Hashimoto teaches a battery stack (5B or 5C) (paragraphs [0090, 0095] and figures 13-16, 19 and 20). The battery stack comprises a plurality of battery cells (1). The battery cells are waterproofed (paragraphs [0090, 0095]). The battery cells (1) are arrayed along a horizontal direction. Each battery cell (1) has a 
A plastic separator (2, “resin frame”) is provided between each two adjacent battery cells (1) (paragraphs [0058, 0060, 0093, 0097 and figures 16 and 20]). The plastic separator (2, “resin frame”) supports end portions of the adjacent battery cells (1). The end portions are end portions in the length direction of the battery cells (1). Lower faces of the battery cells (1) are exposed (paragraphs [0093, 0097, 0098], figures 16 and 20). 
Regarding claim 2, Hashimoto teaches that each plastic separator (2, “resin frame”) comprises a rectangular, plate-shaped body disposed between mutually adjacent battery cells (1) (figures 16 and 20). 
Each plastic separator (2, “resin frame”) further includes a pair of sidewalls provided at ends of the plate-shaped body. The ends are in the length-direction of the plate-shaped body. The sidewalls abut both length direction ends of one of the mutually adjacent battery cells (1) (paragraph [0093] and figures 16 and 20). 
A pair of support portions are bent to follow the horizontal direction from lower ends of the sidewalls. The support portions abut and support lower faces of the end portions of one of the mutually adjacent battery cells (1). The end portions are in the length direction of the battery cell (1) (figures 16, 17 and 20). 
Regarding claim 4, Hashimoto teaches a battery module comprising the battery stack (5B or 5C). The battery module further includes a housing case in which the battery stack (5B or 5C) is housed in a waterproofed state. 

Battery stack (5C) is housed within a housing case made up of cover (24), fastening members (4), end plates (3) and cooling plate (61) (figures 19 and 20). 
The housing case is provided with a cooling plate (61, “heat sink”) to dissipate heat passing through the lower faces of the battery cells (1) (paragraphs [0090, 0097] and figures 13 and 19). The heat has been generated by the battery cells (1). 
Regarding claim 5, Hashimoto teaches filling thermally conductive potting material between the bottom surface of battery stack (5C) and the cooling plate (61) (paragraphs [0097, 0098]). The thermally conductive potting material is a resin capable of being poured (paragraph [0098]), it is therefore considered a “grease”. The cooling plate (61) is a bottom wall of the housing case. 
Regarding claim 6, Hashimoto teaches that each separator (2) includes support portions extending below each neighboring battery cell (1) at end portions of the battery cell (1) in the length direction (figure 20). Therefore, there necessarily is a height difference between the lower face of each battery cell and the lower face of each support portion. 
The battery stack (5C) is positioned onto the cooling plate (61). The thermally conductive potting material (“heat dissipation grease”) fills gaps between the cooling plate (61) and the battery stack (5C) (paragraphs [0097, 0098]). 
Therefore necessarily, the thermally conductive potting material (“heat dissipation grease”) offsets the height difference between the lower face of each battery cell and the lower face of each support portion. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2014/0023906, hereinafter Hashimoto as applied to claim 2 above, and further in view of U.S. Pre-Grant Publication No. 2014/0302378, hereinafter Tsuruta and U.S. Pre-Grant Publication No. 2012/0301769, hereinafter Okada.
Regarding claim 3, Hashimoto teaches resin frames (2). Each resin frame (2) includes sidewalls abutting ends of the battery cell (1) in the length direction of the battery cell (1). A pair of support portions abut and support lower faces of the end portions of battery cell (1) (figure 16). A bottom face of the battery cell (1) is exposed between the support portions and a thermal conductive sheet (12) is positioned at the exposed bottom face. The thermal conductive sheet (12) is deformable and its purpose is to eliminate a gap between the exposed face and the cooling plate (61) positioned below the exposed face (paragraph [0093]).
Hashimoto fails to teach: 1) a biasing portion on one sidewall and 2) a length of one support portion being larger than a length of another support portion. 
Regarding 1), the use of biasing elements for the purpose of securing battery cells within separators of the type taught by Hashimoto is known in the art - see, e.g. 
In the language of the instant claim, the sidewall with the pressing portion is the “reference face-opposing face”, the pressing portion is the “biasing portion” and the flat sidewall is the “reference face”. 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to implement a pressing (“biasing”) portion on one sidewall of Hashimoto’s resin frame (2), such that it biases the battery cell towards the opposite sidewall for the purpose of permitting for the stable and accurate positioning of the battery cell (1) against the resin frame (2).
Regarding 2), Okada teaches a battery assembly analogous to Hoshimoto’s. A plurality of batteries (1) are stacked with an insulating layer (2) arranged between each two adjacent batteries (1) (paragraphs [0039, 0043] and figure 2). The insulating layer (2) includes cover regions (23, “support portions”) supporting lower faces of the end portions of battery (1). Bottom faces of the batteries (1) are exposed between the cover regions (23, “support portions”) (paragraph [0056]). A cooling plate (4) is positioned 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form the support portions in Hashimoto’s assembly with a tapered profile and thus have a structure in which one support portion has a length that is longer than a length of the other support portion for the purpose of permitting Hashimoto’s deformable thermally conductive sheet (12) to reliably fill the gap between the bottom faces of the battery cells (1) and the cooling plate (61) and thus ensure full thermal coupling between them.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724


/STEWART A FRASER/Primary Examiner, Art Unit 1724